 


109 HCON 223 IH: Expressing the sense of Congress that a commemorative postage stamp should be issued in honor of Helen Hayes.
U.S. House of Representatives
2005-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. CON. RES. 223 
IN THE HOUSE OF REPRESENTATIVES 
 
July 27, 2005 
Mrs. Lowey submitted the following concurrent resolution; which was referred to the Committee on Government Reform
 
CONCURRENT RESOLUTION 
Expressing the sense of Congress that a commemorative postage stamp should be issued in honor of Helen Hayes. 
  
Whereas Helen Hayes was one of the most well-known figures in the entertainment field, with a career that spanned 80 years and 9 decades; 
Whereas Helen Hayes is 1 of only 2 women to have received all 4 prestigious entertainment awards: 2 Tonys, 2 Oscars, an Emmy, and a Grammy; 
Whereas Helen Hayes is considered the First Lady of the American Theater; and 
Whereas Helen Hayes, while known mostly for her entertainment personality, also contributed greatly to the United States and the world through her philanthropic efforts: Now, therefore, be it 
 
That it is the sense of Congress that— 
(1)a commemorative postage stamp should be issued in honor of Helen Hayes; and 
(2)the Citizens’ Stamp Advisory Committee of the United States Postal Service should recommend to the Postmaster General that such a stamp be issued. 
 
